Citation Nr: 1221691	
Decision Date: 06/21/12    Archive Date: 07/02/12

DOCKET NO.  11-10 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to non-service-connected pension.

2. Entitlement to special monthly pension. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel 



INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active military duty from August 21, 1963, to January 17, 1964.

The appeal comes before the Board of Veterans' Appeals (Board) from a March 2010 decision letter of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.
 
The Veteran testified before the undersigned Veterans Law Judge at a video conference hearing conducted between the RO and the Board Central Office. A transcript of that hearing is contained in the claims file. 


FINDINGS OF FACT

As established by his Service DD Form 214, the Veteran served on active duty from August 21, 1963, through January 17, 1964. The Veteran had no other periods of active service. 


CONCLUSION OF LAW

Basic eligibility requirements for non-service-connected pension benefits and improved pension benefits - including for pension benefits based on age, based on permanent and total disability, and based on need for aid and attendance of another or on being housebound - are not met. 38 U.S.C.A. § 1521, 1522 (West 2002); 38 C.F.R. §§ 3.2, 3.3(a) (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010). 

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis. Shinseki v. Sanders, 129 S. Ct. 1696 (2009). In this case, the appellant has not demonstrated any prejudicial or harmful error in VCAA notice, nor, as discussed herein, has the Board identified any. 

With regard to the claims for non-service-connected pension and improved pension benefits, there is no disagreement between the appellant and VA as to the determinative facts pertinent to these claims. As discussed infra, the Veteran has acknowledged relevant time of service for purposes of the present claims, as having been from August 1963 to January 1964. This does not satisfy the threshold wartime service requirement to support a non-service-connected pension claim or an improved pension claim. 38 U.S.C.A. § 1521(a), (j)  (West 2002); 38 C.F.R. § 3.3(a)  (2011). Because there is no disagreement as to this factual basis for these claims, the Veteran's pension and improved pension claims are properly denied as a matter of law. See Sabonis v. Brown, 6 Vet. App. 426 (1994). Because the claims are denied as a matter of law, there is no reasonable possibility that any additional notice or development will further these claims. 

While the Veteran in a September 2010 submission disagreed with the determination that the Veteran's dates of service were not during the Vietnam Era, his disagreement with that dictate of law is not a matter that may be disputed. See 38 U.S.C.A. § 303 (West 2002) (Secretary responsible for proper execution and administration of all laws administered by the Department); 38 C.F.R. § 3.2 (periods of wars).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. 3.103(c)(2) (2010) requires that any Veterans Law Judge who chairs a hearing fulfill two duties to comply with the VCAA. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Bryant, 23 Vet. App. at 488. 

Here, during the hearing, the undersigned Veterans Law Judge explicitly noted that the element lacking in the Veteran's case was service which included wartime service. Bryant, 23 Vet. App. at 488. The Board also then noted, in effect, that there was little that could be done in this case in the face of applicable criteria for pension under existing law. Because the Veterans Law Judge informed the Veteran of what was required to sustain the claim and informed that no submission could satisfy the required criteria, the notice requirements under Bryant were effectively satisfied. 


II. Claims for Non-Service-Connected Pension and Improved Pension

The Veteran seeks non-service-connected pension benefits, in effect claiming entitlement on based on age, based on permanent and total disability, and based on need of the aid and attendance of another person or on being housebound. At his May 2012 hearing before the undersigned, he expresses lack of knowledge as to his length of service, although he then acknowledged that he did not serve during a period of war. In a statement submitted in September 2010, he specified that his active service was from August 1963 to January 1964. (Although his then-specified exact date of service separation is different by two days from that listed on his Service DD Form 214, this discrepancy is not relevant to the present claim, as it would not change whether or not the Veteran served during a period of war, as detailed infra.)

Pursuant to 38 U.S.C.A. § 1521, pension is payable to a veteran who served for 90 days or more during a period of war; and who possesses a requisite level of disability which is not the result of his own willful misconduct; and who meets certain income and net worth requirements. 38 U.S.C. § 1521(a), (j) (West 2002); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Fischer v. West, 11 Vet. App. 121, 123 (1998); see also 38 U.S.C. §§ 1521, 1522. The critical threshold issue in this case is whether the Veteran has the requisite period of wartime service. If that issue is answered in the affirmative, the additional issues of disability and net worth and income requirements are to be addressed. If he does not have the requisite wartime service, there is no need to proceed further or address any other issue. 

Basic entitlement exists if a veteran served in the active military, naval, or air service for 90 days or more during a period of war; or served in the active military, naval, or air service during a period of war and was discharged or released from such service for a service-connected disability; or served in the active military, naval, or air service for a period of 90 consecutive days or more and such period began or ended during a period of war; or served in the active military, naval, or air service for an aggregate of 90 days or more in two or more separate periods of service during more than one period of war. 38 U.S.C.A. § 1521(j) (West 2002); 38 C.F.R. § 3.3(a) (2010). 

The term "period of war" for pension purposes means the Mexican Border Period, World War I, World War II, the Korean conflict, the Vietnam era, the Persian Gulf War, and the period beginning on the date of any future declaration of War by the Congress and ending on the date prescribed by Presidential proclamation or concurrent resolution of the Congress. 38 U.S.C.A. § 1501(4) ; 38 C.F.R. § 3.2. With exceptions not here applicable, VA currently recognizes the following as periods of war: January 1, 1817, through December 31, 1898, inclusive; April 21, 1898, through July 4, 1902, inclusive; April 6, 1917, through November 11, 1918, inclusive; December 7, 1941, through December 31, 1946, inclusive; June 27, 1950, through January 31, 1955, inclusive; August 5, 1964, through May 7, 1975, inclusive; and August 2, 1990 through a date to be prescribed by Presidential proclamation law. See 38 C.F.R. § 3.2. 

Only service department records can establish if and when a person was serving on active duty, active duty for training, or inactive duty training. Cahall v. Brown, 7 Vet. App. 232, 237 (1994). Service department records are binding on VA for purposes of establishing service in the U.S. Armed Forces. Duro v. Derwinski, 2 Vet. App. 530, 532 (1992). 

In this case, the obtained Service Department record consists of a Service DD Form 214. In the absence of any indication to the contrary, the Board finds that the copy of the Service DD Form 214 contained within the claims file is a valid copy, that the information contained therein is accurate, and that the Service DD Form 214 contains the needed information as to length, time, and character of service.

The Veteran's Service DD Form 214 indicates that he served in the U.S. Army from August 21, 1963, to January 17, 1964, and was discharged under honorable conditions. The Veteran was thus noted to have a total of four months and 27 days of active service. The Veteran's service was not during a wartime period, the Vietnam war having not started for pension purposes until August 5, 1964. 38 C.F.R. § 3.2. These facts are binding as established by the Service DD Form 214. Duro. 

Accordingly, because the Veteran does not meet the basic wartime service requirements for non-service-connected pension, he cannot qualify for either pension or improved pension, as a matter of law. 38 U.S.C.A. § 1521(j)  (West 2002); 38 C.F.R. § 3.3(a)(3) (2010). The dates of his service are not reasonably in dispute. Therefore, his claims of entitlement to VA pension and improved pension 

benefits must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Non-service-connected pension is denied.

Improved pension including based on permanent and total disability, and on being in need of aid and attendance of another or on being housebound, is denied. 



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


